Exhibit 10.2

«Option_No_»

Autobytel Inc.

A Delaware Corporation

                         Plan

EMPLOYEE STOCK OPTION AGREEMENT

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.

I

NOTICE OF STOCK OPTION GRANT

«FIRST» «LAST»

«Street1»

«Street2»

«City», «ST» «ZIP»

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:

 

Date of Grant:

   «DateGrant»

Vesting Commencement Date:

   «VestDate»

Exercise Price per Share:

   «ExePrice_»

Total Number of Shares Granted:

   «TotalShGrant_»

Total Exercise Price:

   «TtlExPrice_»

Type of Option:

   Nonstatutory Option

Term/Expiration Date:

   The tenth anniversary of the Date of Grant

A. Vesting Schedule:

You may exercise this Option, in whole or in part, according to the following
vesting schedule:

Subject to Section II, Paragraphs D, E and F hereof, thirty-three and one-third
percent (33 1/3%) shall vest and become exercisable on the first anniversary
after the vesting commencement date, and one thirty-sixth (1/36) shall vest and
become exercisable on each successive monthly anniversary thereafter for the
following twenty-four (24) months ending on the third anniversary of such
vesting commencement date.

 

«No» «Last» «DateGrant»

 

 

-1-

  



--------------------------------------------------------------------------------

B. Termination Period:

You may exercise the vested portion of this Option for ninety (90) days
following your termination of employment with the Company, or for such longer
periods as provided in the Plan or this Option Agreement; provided that if your
termination of employment is for Cause (as defined below) then you shall have
thirty (30) days following your termination of employment with the Company to
exercise the vested portion of this Option unless the Company provides you
notice of the immediate loss of your right to exercise as permitted by the Plan
on or before the date of termination (subject to any right to cure as set forth
in the Plan). In no case may you exercise this Option after the Term/Expiration
Date as provided above.

II

AGREEMENT

A. Grant of Option. Autobytel Inc., a Delaware corporation (the “Company”),
hereby grants to the Optionee named in the Notice of Grant (the “Optionee”), an
option (the “Option”) to purchase the total number of shares of Common Stock
(the “Shares”) set forth in the Notice of Grant, at the exercise price per share
set forth in the Notice of Grant (the “Exercise Price”) subject to the terms,
definitions and provisions of the                          Plan (the “Plan”)
adopted by the Company, which is incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Option Agreement.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option as defined in
Section 422 of the Code. Nevertheless, to the extent that it exceeds the
$100,000 rule of Code Section 422(d), or to the extent the Option does not meet
the ISO rules for some other reason, this Option shall be treated as a
Nonstatutory Stock Option (“NSO”).

B. Exercise of Option.

 

  (1) Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and with the
applicable general provisions of the Plan subject to the specific provisions of
this Option Agreement. In the event of Optionee’s death, disability, other
termination of the employment with the Company or a Change of Control, this
Option shall be exercisable in accordance with the applicable provisions of the
Plan and this Option Agreement. After giving effect to the foregoing provisions,
to the extent that Optionee was not entitled to exercise this Option at the date
of the occurrence of such an event, or if Optionee does not exercise this Option
within the times specified herein, the Option shall terminate and the Shares
covered by such Option shall revert to the Plan.

 

  (2)

Method of Exercise. This Option shall be exercisable by written notice (in the
form attached as Exhibit A) which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised,
and such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. Such written notice shall be signed by
the Optionee and shall be delivered in

 

«No» «Last» «DateGrant»

 

 

-2-

  



--------------------------------------------------------------------------------

 

person or by certified mail to the Secretary of the Company. The written notice
shall be accompanied by payment of the Exercise Price. This Option shall be
deemed to be exercised upon receipt by the Company of such written notice
accompanied by the Exercise Price.

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to such Shares.

C. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

 

  (1) cash or by wire transfer;

 

  (2) certified, bank cashier’s, or teller’s check;

 

  (3) surrender of other shares of Common Stock of the Company which (A) in the
case of Shares acquired pursuant to the exercise of a Company option, have been
owned by the Optionee for more than six (6) months on the date of surrender, and
(B) have a Fair Market Value on the date of surrender equal to the Exercise
Price of the Shares as to which the Option is being exercised; or

 

  (4) by a net exercise transaction conducted through a broker or other
financial intermediary by delivery of a properly executed exercise notice
together with such other documentation as the Administrator and the broker or
other financial intermediary shall require to effect an exercise of the Option
and delivery to the Company of the proceeds required to pay the Exercise Price.

D. Restrictions on Exercise. This Option may not be exercised if the issuance of
such Shares upon such exercise or the method of payment of consideration for
such Shares would constitute a violation of any applicable federal or state
securities or other law or regulation, including any rule under Part 207 of
Title 12 of the Code of Federal Regulations (“Regulation G”) as promulgated by
the Federal Reserve Board.

E. Termination of Relationship. In the event the termination of Optionee’s
employment is by the Company without Cause or by Optionee for Good Reason, any
unvested portion of this Option shall become immediately and fully vested as of
the date of such termination. For purposes of this Option Agreement, the terms
Cause and Good Reason shall have the meanings ascribed to them in that certain
                     Severance Agreement dated as of                     ,
         by and between the Company and Optionee (the “Severance Agreement”).

F. Disability of Optionee. Notwithstanding the provisions of Paragraph E above,
in the event of termination of an Optionee’s employment with the Company as a
result of the Employee’s Disability, Optionee (or Optionee’s attorney in fact,
conservator or other representative on behalf of Optionee) may, but only within
six (6) months from the date of such termination (and in no event later than the
expiration date of the term of this Option as set forth in Paragraph J below),

 

«No» «Last» «DateGrant»

 

 

-3-

  



--------------------------------------------------------------------------------

exercise the Option to the extent otherwise entitled to exercise it at the date
of such termination; provided, however, that if such disability is not a
“disability” as such term is defined in Section 22(e)(3) of the Code, in the
case of an ISO such ISO shall cease to be treated as an ISO and shall be treated
for tax purposes as a NSO on the day three months and one day following such
termination. For purposes of this Option Agreement, the term Disability shall
have the meaning ascribed to such term in the Severance Agreement.

G. Death of Optionee. Notwithstanding the provisions of Paragraph E above, in
the event of termination of Optionee’s employment with the Company as a result
of the death of Optionee, the Option may be exercised at any time within twelve
(12) months following the date of death (but in no event later than the date of
expiration of the term of this Option as set forth in Paragraph I below), by
Optionee’s estate or by a person who acquired the right to exercise the Option
by bequest or inheritance, but only to the extent the Optionee could exercise
the Option at the date of death.

H. Change of Control. In the event of a Change of Control of the Company (as
such term is defined in the Plan as of the date of this Option Agreement [or as
such term is defined in the Severance Agreement, if applicable]), any unvested
installment of this Option shall immediately vest and become exercisable as of
the date of such Change of Control. Notwithstanding anything to the contrary in
this Option Agreement, to the extent that the Plan is assumed by the successor
to the Company in a Change of Control, this Option shall remain exercisable,
regardless of any termination of Optionee’s employment as a result of, or
following the Change of Control, until the later of (i) the date that is [one
(1) year or two (2) years] following the Change of Control date, or (ii) the
latest date that this Option is otherwise exercisable following the termination
of Optionee’s employment with the Company (or any successor thereto or affiliate
thereof) as provided in the applicable section of this Option Agreement covering
the facts and circumstances of the Optionee’s termination of employment (e.g. if
the Optionee’s termination of employment is due to Disability following a Change
of Control, then under Paragraph F above this Option may be exercised at any
time until the date that is six (6) months after the date of such termination),
but in no event later in the case of clauses (i) and (ii) than the expiration of
the term of this Option; provided, however, that following the date which is
[one (1) year or two (2) years] following the Change of Control, this Option
shall remain exercisable beyond such dates only to the extent and subject to the
terms of this Option Agreement. In the event that the Company is a party to an
acquisition, merger or reorganization agreement that provides for the
cancellation of all outstanding options to acquire common stock of the Company
and the payment in consideration of the cancellation of such options for the
difference between the consideration to be received by holders of the Company’s
common stock as a result of such Change of Control and the exercise price of the
Option, the Option shall be subject to the terms of such acquisition, merger or
reorganization agreement.

I. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by Optionee (or in the case of
a Disability, on behalf of Optionee by Optionee’s attorney in fact, conservator
or other representative). The terms of this Option shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.

 

«No» «Last» «DateGrant»

 

 

-4-

  



--------------------------------------------------------------------------------

J. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option. Notwithstanding anything to the
contrary herein, the limitations set out in Section 6.4(b) of the Plan regarding
Options designated as ISOs and Section 4.3 of the Plan regarding Options granted
to more than ten (10%) shareholders shall apply to this Option.

K. Tax Consequences. Set forth below is a brief summary as of the date of this
Option of some of the federal and state tax consequences of exercise of this
Option and disposition of the Shares.

THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS
OPTION OR DISPOSING OF THE SHARES.

 

  (1) Exercise of ISO. If this Option qualifies as an ISO, there will be no
regular federal income tax liability or state income tax liability upon the
exercise of the Option, although the excess, if any, of the Fair Market Value of
the Shares on the date of exercise over the Exercise Price will be treated as an
adjustment to the alternative minimum tax for federal tax purposes and may
subject the Optionee to the alternative minimum tax in the year of exercise

 

  (2) Exercise of ISO Following Disability. If the Optionee’s employment with
the Company terminates as a result of disability that is not a disability as
defined in Section 22(e)(3) of the Code, to the extent permitted on the date of
termination, the Optionee must exercise an ISO within three months of such
termination for the ISO to be qualified as an ISO.

 

  (3) Exercise of NSO. There may be a regular federal income tax liability and
state income tax liability upon the exercise of a NSO. The Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the Fair Market Value of the Shares on
the date of exercise over the Exercise Price. If Optionee is an Employee or a
former Employee, the Company will be required to withhold from Optionee’s
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

 

  (4) Disposition of Shares. In the case of an NSO, if Shares are held for at
least one year, any gain realized on disposition of the Shares should be treated
as long-term capital gain for federal and state income tax purposes. In the case
of an ISO, if Shares transferred pursuant to the Option are held for at least
one year after exercise and are disposed of at least two years after the Date of
Grant, any gain realized on disposition of the Shares should also be treated as
long-term capital gain for federal and state income tax purposes. If Shares
purchased under an ISO are disposed of within such one-year period or within two
years after the Date of Grant, any gain realized on such disposition will be
treated as compensation income (taxable at ordinary income rates) to the extent
of the difference between the Exercise Price and the lesser of (1) the Fair
Market Value of the Shares on the date of exercise, or (2) the sale price of the
Shares. Any additional gain will be taxed as capital gain, short-term or
long-term depending on the period that the ISO Shares were held.

 

«No» «Last» «DateGrant»

 

 

-5-

  



--------------------------------------------------------------------------------

  (5) Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any
of the Shares acquired pursuant to the ISO on or before the later of (1) the
date two years after the Date of Grant, or (2) the date one year after the date
of exercise, the Optionee shall immediately notify the Company in writing of
such disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the
Optionee.

L. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. In the event of any inconsistency between this Agreement and the Plan,
this Agreement shall prevail. THIS AGREEMENT IS GOVERNED BY DELAWARE LAW,
WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, AND FOR U.S. FEDERAL
TAX PURPOSES, U.S. FEDERAL LAW.

 

    Autobytel Inc.     a Delaware corporation Dated as of: «DateGrant»     By:  
        «Signer»       Executive Vice President, Chief Legal and      
Administrative Officer and Secretary

 

«No» «Last» «DateGrant»

 

 

-6-

  



--------------------------------------------------------------------------------

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
OPTION HEREOF IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING
SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT, NOR IN THE COMPANY’S                          PLAN WHICH IS
INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE IN
ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S
EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.

Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof. Optionee has reviewed
the Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of the Option. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Option. Optionee further agrees to
notify the Company upon any change in the residence address indicated below.

 

    OPTIONEE Dated as of: «DateGrant»           «First» «Last»     «Street1»    
«Street2»     «City», «ST» «ZIP»

 

«No» «Last» «DateGrant»

 

 

-7-

  



--------------------------------------------------------------------------------

«Option_No_»

EXHIBIT A

                                          PLAN

EXERCISE NOTICE

Autobytel Inc.

18872 MacArthur Boulevard

Irvine, CA 92612-1400

Attention: Secretary

 

1. Exercise of Option. Effective as of today,                         , «First»
«Last», the undersigned (“Optionee”), hereby elects to exercise Optionee’s
option to purchase          shares of the Common Stock (the “Shares”) of
Autobytel Inc. (the “Company”) under and pursuant to the
                             Plan (the “Plan”) and the ¨ Incentive x
Nonstatutory Stock Option Agreement dated, «DateGrant» (the “Option Agreement”).

 

2. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

 

3. Rights as Shareholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate or if Shares are not certificated,
then the Company shall register ownership in the Shares in book entry form,
promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the stock
certificate is issued or book entry is made, except as provided in Section 5.2
of the Plan.

 

4. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.
Optionee further agrees to notify the Company upon the disposition of any Shares
acquired pursuant to the exercise of an Incentive Stock Option.

 

5. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.

 

«No» «Last» «DateGrant»

 

 

-8-

  



--------------------------------------------------------------------------------

6. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or by the Company forthwith to the Company’s
Board of Directors or the committee thereof that administers the Plan, which
shall review such dispute at its next regular meeting. The resolution of such a
dispute by the Board or committee shall be final and binding on the Company and
on Optionee.

 

7. GOVERNING LAW; SEVERABILITY. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, AND FOR U.S. FEDERAL TAX PURPOSES,
U.S. FEDERAL LAW. SHOULD ANY PROVISION OF THIS AGREEMENT BE DETERMINED BY A
COURT OF LAW TO BE ILLEGAL OR UNENFORCEABLE, THE OTHER PROVISIONS SHALL
NEVERTHELESS REMAIN EFFECTIVE AND SHALL REMAIN ENFORCEABLE.

 

8. Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.

 

9. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

 

10. Delivery of Payment. Optionee herewith delivers to the Company the full
Exercise Price for the Shares.

 

11. Entire Agreement. The Plan and Notice of Grant/Option Agreement are
incorporated herein by reference. This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.

 

Submitted by:     Accepted by: OPTIONEE:     Autobytel Inc. By:         By:    
  «First» «Last»       Address:       Title:               Address:        
18872 MacArthur Boulevard           Irvine, CA 92612-1400

 

«No» «Last» «DateGrant»

 

 

-9-

  